918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard A. CURTIS, Plaintiff-Appellant,v.E. HOUCHIN, Dr., Al Parke, Warden, Defendants-Appellees.
No. 90-5433.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Leonard A. Curtis, a former Kentucky state prisoner, moves for the appointment of counsel on appeal from the dismissal of his civil rights complaint.  42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Curtis sued the warden and head physician of the Kentucky State Reformatory for declaratory, monetary, and injunctive relief, alleging that defendants had delayed a necessary hip replacement operation, resulting in pain and suffering.  The district court dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, this court concludes that the complaint was properly dismissed, as it lacks an arguable basis in law.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  A difference of opinion between Curtis and his doctor regarding his treatment does not amount to a constitutional violation.   See Estelle v. Gamble, 429 U.S. 97, 107 (1976).  Accordingly, the motion for counsel is denied and the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.